IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs November 3, 2015

                STATE OF TENNESSEE v. DAVID BURROWS

                 Appeal from the Criminal Court for Shelby County
                      No. 1104221    John Campbell, Judge


              No. W2014-01785-CCA-R3-CD - Filed January 12, 2016


Aggrieved of his Shelby County Criminal Court jury convictions of first degree murder
and especially aggravated kidnapping, the defendant, David Burrows, appeals, claiming
that the trial court erred by refusing to remove a juror for cause, by admitting autopsy
photographs of the victim, and by admitting evidence of the defendant‟s 2008 domestic
assault of the victim and that the evidence is insufficient to support his convictions.
Discerning no error, we affirm.

           Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ALAN E.
GLENN and TIMOTHY L. EASTER, JJ., joined.

Eric Scott Hall, Memphis, Tennessee, for the appellant, David Burrows.

Herbert H. Slatery III, Attorney General and Reporter; Jeffery D. Zentner, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Karen Cook and Sam
Winnig, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                       OPINION

               The Shelby County Grand Jury charged the defendant with one count of
first degree felony murder, one count of first degree premeditated murder, and one count
of especially aggravated kidnapping in relation to the May 2011 murder of his estranged
girlfriend, Marquita Adams.

             The evidence adduced at the defendant‟s May 2014 trial established that the
defendant and the victim began a tumultuous romantic relationship in 2006 or 2007. The
couple argued frequently, often breaking up only to get back together a short time later.
In 2008, one of their arguments resulted in the victim‟s being taken to the hospital with a
black eye she received at the hands of the defendant. In February 2011, the victim
applied for an order of protection against the defendant, but she refused to attend the
March hearing date for the order, allowing the case to be dismissed. Around that same
time, the defendant sent a threatening text message to the victim‟s cellular telephone that
said, “„I‟m going to kill you, you‟re not going to see the summertime, and I can‟t live
without you.‟”

              On May 14, 2011, however, the defendant and the victim went together to
the home of William Jefferson, where they smoked marijuana and played games on the
defendant‟s laptop computer. In the afternoon, the victim and her three-year-old
daughter, left Mr. Jefferson‟s residence and went to meet the victim‟s mother, her older
daugher, and other family members at the carnival in the parking lot of the Raleigh
Springs Mall. Later, the victim and her daughters left and went to pick up the defendant.
The group drove to the home of the defendant‟s sister, Laquita Burrows, where the adults
watched a movie and the children went to sleep.

               While the defendant and the victim were watching a movie, the victim‟s
cellular telephone rang repeatedly, but she did not answer it. Suspicious of her behavior,
the defendant asked the victim why she would not answer her telephone. Eventually, the
defendant answered the telephone and heard the voice of another man, whom he believed
to be named “Brandon” or “Big B,” mocking him. The defendant argued with the man
and then took the victim‟s car keys and cellular telephone and “[t]ried to leave the house”
to go to the area where “Big B” was known to hang out. The victim tried to get her keys
and telephone, and the defendant pushed her. The victim‟s older daughter, overheard the
defendant tell the victim to “shut up before I kill your kids too” before “trying to take [the
victim] down the steps” and “put[ting] her in the driver‟s side” of her car. The victim
shouted, “[N]o, D.J., no.” The car started, stopped, and then “squealed off.”

              The victim drove to a location in front of New Chicago Park, where the
couple continued to argue. When the victim tried again to get her cellular telephone from
the defendant, the defendant became enraged and struck her in the face, and she fell to the
ground. The defendant testified that he kicked the victim in the head and all over her
body, saying that he could not recall how many times he struck and kicked the victim as
she lay on the ground. He remembered, however, that at one point, he “picked her up and
hit her again” and that, when he did so, “[s]he fell straight back and hit the curb.” When
the defendant realized that the victim was unconscious, he stopped kicking her and
“[t]ried to wake her up.” Unable to rouse her, the defendant “picked her up and put her
on the grass,” where she vomited. The defendant then “pulled her to the back [of the car]
and then went to the car, opened the trunk.” He laid the victim in the trunk and tried to
staunch the bleeding from her head with a doll he found in the trunk before placing the
victim in the back seat of the car. The victim “started breathing real hard and fast” and
                                             -2-
then “just quit breathing.” At that point, the defendant “[c]losed the door and started
running.” After a while, he stopped and ran back to the car, picked up the victim‟s shoes,
which had come off during the beating, and put them in the car, and drove to his
grandmother‟s house. He parked the car and fled into a nearby park.

               An autopsy of the victim revealed that the victim suffered multiple blunt
force injuries to her head and body. Bruises and abrasions peppered the victim‟s entire
body, and she suffered three rib fractures. The victim suffered a major contusion to her
liver. The hemorrhaging caused by the multiple contusions caused the victim to
essentially bleed to death internally.

               After beating the victim to death, the defendant hitched a ride to Renita
Porter‟s house from a man named “Smokey.” He asked Ms. Porter to drive him to the
home of “Kinney G” in Frayser. At Kinney G‟s house, the defendant telephoned his
cousin, Sherrick Smith, who agreed to drive the defendant to the home of the defendant‟s
friend, Duke. The defendant stayed with Duke for two days, “[m]ostly sleep[ing],”
before he telephoned his cousin, Shanton Smith, who took him to another friend‟s house.
From there, the defendant “just left” and went to St. Louis, where he stayed with his
friend, “Da-Da.” The defendant “used somebody else‟s social security card” and birth
certificate, which he obtained from his friend, Duke, to get a Missouri state identification.
He then purchased a one-way plane ticket to Alaska for $800. The defendant was
arrested in Alaska on June 28, 2011.

              Based upon this proof, the jury convicted the defendant as charged of first
degree premeditated murder, first degree felony murder in the perpetration of a
kidnapping, and especially aggravated kidnapping. The trial court merged the first
degree murder verdicts into a single judgment of conviction and imposed a sentence of
life imprisonment for that conviction. The court imposed a consecutive sentence of 25
years for the aggravated kidnapping conviction, to be served at 100 percent by operation
of law. Following the denial of his timely motion for new trial, the defendant filed a
timely notice of appeal.

                                     I. Removal of Juror

              The defendant contends that the trial court should have excused Juror
Kathy Blose after she reported to the trial court during the trial that she might know the
defendant. He acknowledges that the trial court designated Juror Blose an alternate prior
to deliberations and that she was not a part of the jury that ultimately convicted him but
argues “that the trial court‟s decision to leave the juror for three full days of trial, after the
potential for prejudice and bias had been made known, created a substantial risk of
prejudice” to the defendant. The State asserts that the trial court did not err because it
                                               -3-
was not clear that Juror Blose “actually knew the defendant, because she said she could
be impartial, and most importantly, because she did not actually participate in the jury‟s
deliberations.”

               The record establishes that on the third day of the defendant‟s trial, which
was the second day of proof, the trial court informed the parties that one of the jurors had
told a deputy that she “now thinks she knows the defendant.” The trial court and the
parties questioned Juror Blose regarding her knowledge of the defendant. She said, “We
have some good friends who have a son who is a friend of [the defendant‟s], and they live
on our street, and he has, I believe, been to our house with him.” Juror Blose said that
any encounter with the defendant would have been “three or four years” before the trial
and that her knowledge of the defendant was limited, explaining, “[A]ll I know is that he
was raised by his grandmother because that was what my friend had told me, and I just
think she made a comment one time about, you know, poor D.J., he‟s making bad choices
in the past in conversation.” Juror Blose said that she “didn‟t recognize [the defendant]
but he looks different than he did the last time I saw him” and that she “recognized the
grandmother because” she felt she had “seen her maybe somewhere.” She reported the
name of her son‟s friend, and the defendant indicated that he did not recognize his name
or nickname. Importantly, Juror Blose said that her knowledge of the defendant would
not impact her ability to render an impartial verdict. The trial court instructed Juror Blose
not to share any information with the rest of the jury.

              The trial court noted that it was unclear that Juror Blose had “correctly
identified” the defendant and that “if it was two years ago then we know it wasn‟t the
defendant.” Ultimately, the court concluded that, because Juror Blose had indicated that
her knowledge would not affect her decision making, there was no “reason why she can‟t
continue to serve.”

              Following the court‟s ruling and a brief recess, defense counsel indicated
that he had spoken with the defendant and that the defendant “does not remember at all
meeting her or anything by the name of the person mentioned.” Nevertheless, counsel
asked that Juror Blose be excused, arguing that “we can‟t know the extent of what
knowledge, if any, she has of the person she believes that‟s the defendant.” Counsel
stated that had he been aware of this information during voir dire, he “would have
definitely excluded her from the jury.” The court observed that it did not appear as
though Juror Blose had “tried to mislead anybody” and that the testimony of the
defendant‟s grandmother “is what apparently triggered her recollection of this.” The
court indicated that it would take the defendant‟s request under advisement.




                                             -4-
               At the conclusion of its final charge to the jury, the trial court selected Juror
Blose to be one of the alternates. Neither the State nor the defendant objected to the trial
court‟s selection of alternate jurors.

               The criminal accused possesses the right to trial by an impartial jury as
guaranteed by the state and federal constitutions. See U.S. Const. amend. VI (“In all
criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an
impartial jury of the State and district wherein the crime shall have been committed . . .
.”); Tenn. Const. art. I, § 9 (“[I]n all criminal prosecutions, the accused hath the right to . .
. a speedy public trial, by an impartial jury of the county in which the crime shall have
been committed . . . .”). To this end, “[a] court may discharge from service a . . . petit
juror . . . who is disqualified from such service, or for any other reasonable or proper
cause, to be judged by the court,” including “[t]hat a state of mind exists on the juror‟s
part that will prevent the juror from acting impartially.” T.C.A. § 22-1-105. Generally,
juror disqualifications are based upon one of two theories: (1) propter defectum (“On
account of or for some defect.” Black’s Law Dictionary 1385 (Rev. 4th Ed. 1968)) or (2)
propter affectum (“For or on account of some affection or prejudice.” Id.). Because the
defendant complains of bias or partiality against the defendant, his claim is one of
propter affectum. See State v. Furlough, 797 S.W.2d 631, 652 (Tenn. Crim. App. 1990).

               The defendant complains that the trial court should have excused the
challenged juror because she expressed that it was possible that she knew the defendant
and that a friend of hers may have mentioned on one occasion that the defendant, as a
young man, was “making bad choices.” As the Supreme Court has observed, however,
“[q]ualified jurors need not . . . be totally ignorant of the facts and issues involved” in a
trial. Murphy v. Florida, 421 U.S. 794, 799-800 (1975). Instead, “„[i]t is sufficient if the
juror can lay aside his impression or opinion and render a verdict based on the evidence
presented in court.‟” Id. at 800. The defendant must “demonstrate „the actual existence
of such an opinion in the mind of the juror as will raise the presumption of partiality.‟”
Id. Finally, “irrespective of whether the trial judge should have excluded the . . .
challenged jurors for cause, any error in this regard is harmless unless the jury who heard
the case was not fair and impartial.” State v. Howell, 868 S.W.2d 238, 248 (Tenn. 1993)
(citing State v. Thompson, 768 S.W.2d 239, 246 (Tenn. 1989)).

               Here, the defendant does not allege, and the record does not establish, any
actual prejudice on the part of Juror Blose. Indeed, the record does not clearly establish
that Juror Blose actually knew the defendant. Moreover, when presented with the
opportunity to flesh out the juror‟s knowledge of the defendant and his previous “bad
choices,” the defendant did not do so. See Tenn. R. App. P. 36(a) (“Nothing in this rule
shall be construed as requiring relief be granted to a party responsible for an error or who
failed to take whatever action was reasonably available to prevent or nullify the harmful
                                               -5-
effect of an error.”). Additionally, Juror Blose clearly and unequivocally stated that she
could set aside any knowledge she might have had about the defendant and render an
impartial verdict based solely on the evidence. See Murphy, 421 U.S. at 800. Most
importantly, Juror Blose did not actually sit on the jury that convicted the defendant,
having been selected as an alternate, and the defendant has not presented any proof that
that jury was “„not fair and impartial.‟” See Howell, 868 S.W.2d at 248. Indeed, the
defendant‟s arguments regarding the potential for impartiality invite this court to engage
in nothing more than rank speculation. In consequence, the defendant is not entitled to
relief on this issue.

               In a related issue, the defendant contends that the trial court erred by failing
to follow the process outlined in Tennessee Rule of Criminal Procedure 24 when
selecting the alternate jurors in this case. As the State correctly points out, however, the
defendant did not lodge a contemporaneous objection to the process employed by the trial
court. The defendant‟s failure to lodge a contemporaneous objection results in a waiver
of plenary review of this issue. See Tenn. R. App. P. 36(a) (“Nothing in this rule shall be
construed as requiring relief be granted to a party responsible for an error or who failed to
take whatever action was reasonably available to prevent or nullify the harmful effect of
an error.”); see also State v. Killebrew, 760 S.W.2d 228, 235 (Tenn. Crim. App. 1988)
(waiver applies when the defendant fails to make a contemporaneous objection); State v.
Jenkins, 733 S.W.2d 528, 532 (Tenn. Crim. App. 1987). Moreover, we see no basis for
noticing the error despite waiver. See Tenn. R. App. P. 36(b). As indicated above, the
defendant failed to establish that the trial court‟s allowing Juror Blose to remain with the
jury during the trial adversely impacted his right to a trial by an impartial jury. He
certainly cannot establish that her removal from the jury that ultimately decided the case
adversely impacted this or any other substantial right. See State v. Smith, 24 S.W.3d 274,
282, 283 (Tenn. 2000) (holding that reviewing court will not recognize the existence of
plain error unless the defendant can establish, among other things, that “„a substantial
right of the accused [was] adversely affected‟”).

                                  II. Autopsy Photographs

               The defendant next contends that the trial court erred by admitting into
evidence a photograph of the victim taken during the autopsy. The State asserts that the
trial court did not err because the photograph assisted the jury in the understanding of
Doctor Funte‟s testimony.

               “Tennessee courts have consistently followed a policy of liberality in the
admission of photographs in both civil and criminal cases.” State v. Carter, 114 S.W.3d
895, 902 (Tenn. 2003) (citing State v. Banks, 564 S.W.2d 947, 949 (Tenn. 1978)). “The
general rule . . . is that photographs of a murder victim‟s body are admissible if they are
                                              -6-
„relevant to the issues on trial, notwithstanding their gruesome and horrifying character.‟”
Carter, 114 S.W.3d at 902 (quoting Banks, 564 S.W.2d at 950-51). Relevant evidence is
evidence “having any tendency to make the existence of any fact that is of consequence
to the determination of the action more probable or less probable than it would be without
the evidence.” Tenn. R. Evid. 401. Even relevant photographs may be excluded,
however, if their probative value is substantially outweighed by the danger of unfair
prejudice. Tenn. R. Evid. 403; Banks, 564 S.W.2d at 950-51. The term “unfair
prejudice” has been defined as “[a]n undue tendency to suggest decision on an improper
basis, commonly, though not necessarily, an emotional one.” See Banks, 564 S.W.2d at
951. “The admission of photographs lies within the sound discretion of the trial court and
will not be overturned on appeal absent a showing that the trial court abused that
discretion.” State v. Odom, 336 S.W.3d 541, 565 (Tenn. 2011) (citing Banks, 564
S.W.2d at 949).

               The photograph at issue, taken during the autopsy of the victim, shows the
victim‟s head with the scalp retracted to show the multiple areas of hemorrhaging
beneath. Before admitting the photograph, the trial court conducted a hearing out of the
presence of the jury to determine whether the photograph was necessary to assist Doctor
Funte in the presentation of her testimony regarding the victim‟s injuries. She indicated
that this photograph showed more clearly that the victim suffered repeated blows, a fact
not readily ascertainable from photographs of the external injuries to the scalp. We
conclude that the photograph, though graphic, was not so shocking or gruesome that the
probative value of the photograph to negate the defendant‟s claim that the victim died as
the result of a single, accidental blow to the head inflicted when the victim‟s head struck
the curb was substantially outweighed by the danger of unfair prejudice. The defendant
is not entitled to relief on this issue.

                               III. Prior Domestic Assault

               The defendant argues that the trial court erred by admitting evidence of the
defendant‟s November 3, 2008 assault of the victim because it was impermissible
propensity evidence. The State avers that the trial court did not err because the evidence
of the prior assault evinced the defendant‟s settled purpose to harm the victim.

              Prior to trial, the defendant moved the court, pursuant to Tennessee Rule of
Evidence 404(b), to exclude certain evidence of the defendant‟s prior bad acts, including
proof of the defendant‟s November 3, 2008 domestic assault of the victim. With regard
to that offense, Laquita Burrows, the defendant‟s sister, testified that the victim was a
cousin to the father of Ms. Burrows‟ children. Ms. Burrows testifed that in November
2008, the defendant and the victim “got into a altercation” and the victim asked Ms.

                                            -7-
Burrows “to take her to the hospital” because the victim‟s eye was swollen. She said that
she did not see the defendant strike the victim on that occasion.

              Citing State v. Smith, 868 S.W.2d 561, 574 (Tenn. 1993), the trial court
ruled that evidence of the November 3, 2008 assault would be admissible as evidence of
the defendant‟s “settled purpose to harm.” The court noted that the evidence was also
admissible as to the defendant‟s intent to murder the victim. The court also concluded
that the probative value of the evidence was not outweighed by the danger of unfair
prejudice.

               Questions concerning evidentiary relevance rest within the sound discretion
of the trial court, and this court will not interfere with the exercise of this discretion in the
absence of a clear abuse appearing on the face of the record. See State v. DuBose, 953
S.W.2d 649, 652 (Tenn. 1997); State v. Van Tran, 864 S.W.2d 465, 477 (Tenn. 1993);
State v. Harris, 839 S.W.2d 54, 73 (Tenn. 1992). An abuse of discretion occurs when the
trial court applies an incorrect legal standard or reaches a conclusion that is “illogical or
unreasonable and causes an injustice to the party complaining.” State v. Ruiz, 204
S.W.3d 772, 778 (Tenn. 2006) (citing Howell v. State, 185 S.W.3d 319, 337 (Tenn.
2006)).

              Relevant evidence is evidence “having any tendency to make the existence
of any fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” Tenn. R. Evid. 401. “Evidence which
is not relevant is not admissible,” Tenn. R. Evid. 402, and even if evidence is deemed
relevant, it may be still be excluded “if its probative value is substantially outweighed by
the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative
evidence,” Tenn. R. Evid. 403.

              Generally speaking, “[e]vidence of a person‟s character or trait of character
is not admissible for the purpose of proving action in conformity therewith on a particular
occasion.” Tenn. R. Evid. 404(a). This rule is subject to certain exceptions, however,
including “evidence of a pertinent trait of character offered by an accused or by the
prosecution to rebut the same.” Tenn. R. Evid. 404(a)(1). In addition, “[e]vidence of
other crimes, wrongs, or acts” may be admissible for “other purposes,” such as proving
identity, criminal intent, or rebuttal of accident or mistake. Tenn. R. Evid. 404(b); State
v. Thacker, 164 S.W.3d 208, 239-40 (Tenn. 2005). To admit such evidence, the rule
specifies four prerequisites:

           (1) The court upon request must hold a hearing outside the jury‟s
               presence;
                                               -8-
          (2) The court must determine that a material issue exists other
              than conduct conforming with a character trait and must upon
              request state on the record the material issue, the ruling, and
              the reasons for admitting the evidence;

          (3) The court must find proof of the other crime, wrong, or act to
              be clear and convincing; and

          (4) The court must exclude the evidence if its probative value is
              outweighed by the danger of unfair prejudice.

Tenn. R. Evid. 404(b).

              Tennessee courts have accepted the use of evidence of a homicide
defendant‟s threats or prior violent acts directed toward the homicide victim as a means
of allowing the State the opportunity to establish intent, theorizing that such evidence is
probative of the defendant‟s mens rea at the time of the homicide because it reveals a
“settled purpose” to harm the victim. See State v. Smith, 868 S.W.2d 561, 574 (Tenn.
1993); see also State v. Turnbill, 640 S.W.2d 40, 46-7 (Tenn. Crim. App. 1982).
Specifically, our supreme court has ruled that “[v]iolent acts indicating the relationship
between the victim of a violent crime and the defendant prior to the commission of the
offense are relevant to show defendant‟s hostility toward the victim, malice, intent, and a
settled purpose to harm the victim.” Id.

              In our view, evidence of the defendant‟s prior assault of the victim fits
squarely within the Smith rule. The evidence established the violent nature of their
relationship and the defendant‟s hostility toward the victim. Moreover, any error
occasioned by the admission of this evidence would be harmless in light of the
overwhelming proof of the defendant‟s guilt.

                                      IV. Sufficiency

               Finally, the defendant challenges the sufficiency of the convicting evidence,
pointing to inconsistencies in the proof and arguing that, because he “was never
sufficiently free from excitement and passion as to be capable of premeditation,” he was
“[a]t the most,” guilty of voluntary manslaughter. He argues, as to his conviction of
especially aggravated kidnapping, that he did not “ever confine [the victim] or force her
to move from one place to another against her will.” The State contends that the
evidence was sufficient to support both convictions.

                                            -9-
              We review the defendant‟s claim of insufficient evidence mindful that our
standard of review is whether, after considering the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S.
307, 319 (1979); State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). This
standard applies to findings of guilt based upon direct evidence, circumstantial evidence,
or a combination of direct and circumstantial evidence. State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011).

               When examining the sufficiency of the evidence, this court should neither
re-weigh the evidence nor substitute its inferences for those drawn by the trier of fact. Id.
Questions concerning the credibility of the witnesses, the weight and value of the
evidence, as well as all factual issues raised by the evidence are resolved by the trier of
fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court must
afford the State the strongest legitimate view of the evidence contained in the record as
well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.

               As charged in this case, “[f]irst degree murder is . . . [a] premeditated and
intentional killing of another” and “[a] killing of another committed in the perpetration of
or attempt to perpetrate any . . . kidnapping.” T.C.A. § 39-13-202(a)(1).

              With regard to premeditation, code section 39-13-202 explains:

              As used in subdivision (a)(1), “premeditation” is an act done
              after the exercise of reflection and judgment.
              “Premeditation” means that the intent to kill must have been
              formed prior to the act itself. It is not necessary that the
              purpose to kill preexist in the mind of the accused for any
              definite period of time. The mental state of the accused at the
              time the accused allegedly decided to kill must be carefully
              considered in order to determine whether the accused was
              sufficiently free from excitement and passion as to be capable
              of premeditation.

T.C.A. § 39-13-202(d).          Noting that “[p]roof of premeditation is inherently
circumstantial,” this court has observed that “[t]he trier of fact cannot speculate what was
in the killer‟s mind, so the existence of premeditation must be determined from the
defendant‟s conduct in light of the circumstances surrounding the crime.” State v. Gann,
251 S.W.3d 446, 455 (Tenn. Crim. App. 2007). Thus, in evaluating the sufficiency of
proof of premeditation, the appellate court may look to the circumstances surrounding the
                                            -10-
killing, see, e.g., State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State v. Coulter, 67
S.W.3d 3, 72 (Tenn. Crim. App. 2001), including “the use of a deadly weapon upon an
unarmed victim; the particular cruelty of the killing; declarations by the defendant of an
intent to kill; evidence of procurement of a weapon; preparations before the killing for
concealment of the crime[;] and calmness immediately after the killing.” Bland, 958
S.W.2d at 660.

               In our view, the evidence adduced at trial overwhelmingly supports the
defendant‟s convictions of first degree murder. The defendant, enraged by the victim‟s
receiving a telephone call from another man, forced the victim into her car. They drove
to a separate location, where he savagely beat the victim to death. The defendant struck
and kicked the victim multiple times, causing massive internal hemorrhaging. After
beating the victim to death, the defendant put her lifeless body into her car and drove the
car to his grandmother‟s house, where he left it. The defendant fled to a nearby park, laid
low in Memphis for a few days, and then fled to Missouri, where he obtained a falsified
identification and a plane ticket to Alaska. The repeated blows inflicted upon the
unarmed victim and the defendant‟s cool planning following her death support the jury‟s
finding of premeditation.

              “Especially aggravated kidnapping is false imprisonment, as defined in §
39-13-302: . . . [a]ccomplished with a deadly weapon or by display of any article used or
fashioned to lead the victim to reasonably believe it to be a deadly weapon . . . or . . .
[w]here the victim suffers serious bodily injury.” T.C.A. § 39-13-305(a)(1), (4).

              The evidence also supports the defendant‟s conviction of especially
aggravated kidnapping. The proof, viewed in the light most favorable to the State,
established that the defendant forced the victim against her will from Ms. Burrows‟
residence and into the victim‟s car. Zacyrah testified that the defendant physically
pushed the victim from the residence even as the victim shouted for him to stop. The pair
drove to a second location, where the defendant beat the victim to death.

                                       Conclusion

             Based upon the foregoing analysis, we affirm the judgments of the trial
court.

                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                           -11-